Citation Nr: 0616192	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
No. Little Rock, Arkansas

THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of an ununited avulsion fracture 
of the anterior aspect of the lateral malleolus of the right 
ankle.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which granted a 20 percent 
rating for the service-connected residuals of an ununited 
avulsion fracture of the anterior aspect of the lateral 
malleolus of the right ankle.

The veteran provided testimony in support of his appeal at a 
hearing that was chaired by the undersigned sitting at the RO 
in May 2005.  A transcript of that hearing has been made part 
of the record.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The Board remanded this case in August 2005 for additional 
development.  The case has been returned to the Board for 
appellate disposition.


FINDING OF FACT

The service-connected residuals of an ununited avulsion 
fracture of the anterior aspect of the lateral malleolus of 
the right ankle are manifested by functional loss due to a 
painful, weak, and unstable ankle that requires the constant 
use of a brace, and by nonunion of a distal fibular fracture, 
with degenerative joint disease and neural sural nerve damage 
with associated causalgia hypesthesia.


CONCLUSION OF LAW

The criteria for entitlement to a 40 percent rating for the 
service-connected residuals of an ununited avulsion fracture 
of the anterior aspect of the lateral malleolus of the right 
ankle are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. Apr 05, 2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in this case by means of a letter issued in February 2005.  
(VA also provided at least partial notice to the veteran in 
letters dated in July 2004 and August 2005.)  Thus, the 
veteran has received adequate VCAA notice as described in 
Pelegrini.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date for an increased rating.  
However, since it is not the Board's duty (but the RO's) to 
assign an effective date for the 40 percent rating being 
granted in this decision, the Board finds that the veteran is 
not prejudiced by the lack of this element of notice and that 
the Board can accordingly go ahead with the requested 
appellate review of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the AOJ, the Board must 
consider whether the veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  There is no indication in the 
record, nor has the veteran alleged, that the timing 
deficiency in this case resulted in any prejudice to him.  
Moreover, any timing deficiency in this case was cured by the 
re-adjudication of the claim by VA's Appeal Management Center 
in February 2006.  Mayfield II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal, to include his Social Security 
Administration records, and has had the veteran examined.  
There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Additionally, with any form of arthritis, painful motion is 
an important factor of the rated disability and should be 
carefully noted, as the intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59.

For VA purposes, normal flexion of the ankle is from zero to 
45 degrees, while normal dorsiflexion of the ankle is from 
zero to 20 degrees.  38 C.F.R. § 4.71, Part 4, Plate II.

Diagnostic Code (DC) 5010 of VA's Schedule for Rating 
Disabilities (the Schedule) applies to traumatic arthritis 
and provides that such is evaluated under the criteria for 
38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is, 
pursuant to DC 5003, to be rated on the basis of limitation 
of motion of the affected joint under the appropriate DC for 
the specific joint or joints involved.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of only 10 
percent is for application for each such major joint group or 
minor joint group affected by limitation of motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
provided where there is X-ray evidence of involvement of two 
or more major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.

The service-connected ankle disability is in this case 
currently rated as 20 percent disabling under DC 5262 of the 
Schedule, which provides for such a rating when there is 
malunion of the tibia and fibula, with moderate knee or ankle 
disability.  A 30 percent rating is warranted when the 
malunion is marked, while a maximum rating of 40 percent is 
warranted when there is nonunion of the tibia and fibula, 
with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 
5262.

Additionally, DC 5270 of the Schedule provides for ratings 
ranging between 20 and 40 percent when there is ankylosis of 
the ankle, while DC 5271 provides for ratings of 10 and 20 
percent, respectively, when there is moderate or marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DCs 
5270, 5271.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  In this case, service connection for a 
right ankle disability was already in effect when the RO 
denied the veteran's claim for a higher rating for that 
disability in December 2001.  Accordingly, in reviewing and 
deciding this particular issue, the Board has considered the 
entire body of evidence in the record but has placed more 
emphasis on the more recent medical data descriptive of the 
severity of the veteran's right ankle disability, 
specifically, an August 2005 VA joints examination report and 
its addendum of the same date.

According to the August 2005 VA joints examination report, 
the veteran's claims file revealed that he had twisted his 
right ankle while in service in 1966.  Since that time, the 
veteran had developed discomfort in his leg, including 
increased cold sensitivity, hypersensitivity to touch, and 
instability, for which he wore an ankle brace.

On physical examination, the veteran was able to heel and 
toe-walk, but with some discomfort.  He also could do a full 
squat.  However, he walked with a limp involving his right 
lower extremity.  There was a deformity of the distal fibula 
"with prominence layer," as well as in the anterior 
talofibular ligament area.  The left ankle had 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion, with normal 
inversion and eversion.  Right plantar flexion was equal to 
the left, but dorsiflexion lacked 25 degrees.

The examiner further noted that the veteran had marked 
sensitivity over the sural nerve in the distal fibular area 
just below the fibula and anterior in the anterior 
talofibular (ATF) ligament area and hypesthesia down the 
dorsolateral aspect of his foot.  The veteran gave a history 
of lateral instability, with pain, and of "going out even 
walking on level ground."  His everters on the right side 
were rated as "weak [at] 2+/5," while his dorsiflexors were 
likewise noted to be "weak on that side [at] 3/5."  The 
circumferences of both calves were equal and pulses were 
normal.

The examiner also pointed out that X-rays revealed an 
anterior/posterior view of the right ankle nonunion of the 
fracture, also on the tip of the fibula, and that the mortise 
view showed DJD in the fibulotalar joint, as well as the 
nonunion, and also medial talotibial DJD.  On a lateral view, 
there was also evidence of early DJD.  The diagnosis was 
right ankle lateral instability [with] nonunion of distal 
fibular fracture, DJD, and neural sural injury with causalgia 
hypesthesia.  The examiner opined that the veteran was 
"functional with his significant degree of discomfort 
requiring pain medication and a brace with his foot and ankle 
in his present state" and that the foot was much better than 
an amputation with a suitable prosthetic appliance.

In his addendum of August 2005, the examiner stated that the 
veteran required the use of an assistive device in the form 
of a brace for the right ankle, which affected his usual 
occupation in a machine shop as sheath rock operator, since 
he was not able to be on his right foot or twist or climb.  
This, in the examiner's opinion, "does affect his daily 
activities for the same reason."  The examiner also noted 
that the veteran had painful joint motion, that "[h]is 
repetitive use is limited from the brace, but he also limits 
it from decreasing the time he is on his foot," and that, if 
he twisted his ankle, he would have additional pain and 
swelling, the amount of which could not be quantified.

Also pertinent to the matter on appeal is the veteran's May 
2005 testimony that he had constant pain in his right ankle, 
that he had had to get a brace built for his right ankle, 
which he used all the time, and that his ankle would turn 
very easily due to its being unstable and weak.  The veteran 
also reported problems with his feet being cold all the time, 
although he acknowledged having been told that tests had 
shown that there was "nothing wrong with the circulation in 
your feet."

The record confirms that there is degenerative arthritis, or 
DJD, in the veteran's right ankle.

The service-connected right ankle disability is shown to 
currently be manifested by functional loss due to a painful, 
weak, and unstable ankle that requires the use of a brace, 
and by nonunion of a distal fibular fracture, with DJD and 
neural sural nerve damage with associated causalgia 
hypesthesia.  These symptoms fulfill the criteria for a 
rating of 40 percent under DC 5262.

In view of the above finding, the Board concludes that the 
schedular criteria for a rating of 40 percent for the 
service-connected residuals of an ununited avulsion fracture 
of the anterior aspect of the lateral malleolus of the right 
ankle are met.

A schedular evaluation in excess of 40 percent is precluded 
by the "amputation rule."  38 C.F.R. § 4.68 (2005).  That 
rule provides that the combined evaluation for disabilities 
of an extremity shall not exceed the rating for amputation at 
the elective level.  For example the combined evaluation for 
disabilities below the knee shall not exceed the 40 percent 
evaluation for below the knee amputation under Diagnostic 
Code 5165.  Id.

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration.  In particular, it is noted 
that the record does not objectively show that the service-
connected right ankle disability has interfered with the 
veteran's current employment, or that it has caused frequent 
periods of hospitalization.  He is not currently employed, 
and he has not been hospitalized.  Accordingly, the Board has 
determined that it is not necessary to refer this case to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for extraschedular 
consideration of the veteran's claim for a higher rating.  
See 38 C.F.R. § 3.321(b)(1).


ORDER

A 40 percent rating for the service-connected residuals of an 
ununited avulsion fracture of the anterior aspect of the 
lateral malleolus of the right ankle is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


